Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 22, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151520(57)(59)                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  SHANNON BITTERMAN,                                                                                                  Justices
           Plaintiff-Appellant,
                                                                    SC: 151520
  v                                                                 COA: 319663
                                                                    Saginaw CC: 2013-019397-CZ
  CHERYL D. BOLF,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of the Michigan Press Association to file
  an amicus curiae brief is GRANTED. The amicus brief submitted on January 15, 2016,
  is accepted for filing. On further order of the Chief Justice, the motion of the Michigan
  Press Association to participate in oral argument by sharing five minutes of plaintiff-
  appellant’s allotted time for argument is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 22, 2016
                                                                               Clerk